Citation Nr: 1110826	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from November 1976 to December 1979.  He also served in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss and for tinnitus.  In December 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

The issues of service connection for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran has left ear hearing loss disability, for VA purposes, that may be related to his active military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of a decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim decided herein and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the March 2008 letter, the RO advised the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  Private treatment records were obtained, and in July 2008 the Veteran underwent a VA examination.  The Board notes that the examination included a review of the claims folder and a history obtained from the Veteran.  Examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination report is therefore adequate for rating purposes as pertains to the claim for service connection for left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background and Analysis

The Veteran essentially contends that his current hearing loss was caused by noise exposure during his service with the "active Reserves".  He claims that in August 1983, while in the active Reserves, he had to qualify for and fire the M-60 machine gun, without using hearing protection, and that thereafter he experienced both hearing loss and tinnitus.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss (as organic disease of the nervous system) will be presumed if such disease becomes manifest to a compensable degree within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran's service personnel records from his first period of active service show that he was a field artillery surveyor.  

The Veteran's service treatment records (STRs) are negative for a report of or finding of any hearing loss; however, they do show that he underwent several audiometric tests in service, including in November 1976, May 1978, October 1979, and May 1983.  A review of these audiometric findings shows that he did not have bilateral hearing loss disability, pursuant to 38 C.F.R. § 3.385, at any time during active service.  The in-service audiometric testing showed basically normal hearing.

What is also missing in this case is competent evidence of current left ear hearing loss disability.  On the VA examination in July 2008, the audiological testing showed a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, but no left ear hearing loss disability.  Regardless of the type of the Veteran's service, active, active Reserves, ACDUTRA, or INACDUTRA, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  The competent evidence of record must show that the Veteran currently has the disability for which benefits are being claimed; however, there is no competent medical evidence showing a left ear hearing loss disability.  Thus, the Board concludes that service connection for left ear hearing loss is not warranted.

The Board recognizes that the Veteran has sincerely contended that he has hearing loss related to service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, but the Board does not believe that the diagnosis of hearing loss for VA purposes or the etiology of hearing loss is subject to lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether he had hearing loss disability that had an onset in service, in the absence of specialized training.  In this matter, the Veteran has not established any specialized training for such qualifications.

As the Veteran does not have left ear hearing loss disability, as defined by regulation, service connection cannot be granted for that claimed disability.  38 C.F.R. § 3.385.  The preponderance of the evidence is therefore against the claim of service connection, the benefit-of-the-doubt rule does not apply, and the claim for service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

As noted above, the Veteran essentially contends his hearing loss and tinnitus were caused by noise exposure during his service with the "active Reserves" in August 1983.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6 (a), (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  It follows from this that service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Unfortunately, the claims folder does not contain a summary of the Veteran's dates of service in the Reserves, nor does it contain his dates of ACDUTRA and/or INACDUTRA.  A report of medical examination dated in May 1983 shows that at that time he was assigned to the 1st Bn, 80th FA in the Army Reserve.  Since he has essentially contended that his current hearing loss was caused by noise exposure during a period of active duty service in the Reserves, the dates of his service in the Reserves, as well as his Reserve unit of assignment, are pertinent to the issues on appeal.  As such, the Board cannot determine whether his right ear hearing loss and/ or tinnitus first manifested during an eligible period of service.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Given the importance of this information to the claims, the Board concludes efforts must be made to verify his dates of service in the Reserves, to specifically include any periods of ACDUTRA or INACDUTRA.  If such efforts to obtain these records prove to be futile, this fact should be documented.

In addition, while the record reflects that some medical records from the Veteran's service in the Reserves have been obtained from the National Personnel Record Center (NPRC), for the period from February to August 1983, it appears that attempts to obtain complete records of the Veteran's reserve duty have not been made.  VA's duty to assist requires that VA attempt to obtain these records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Further, the Board finds that if additional evidence is added to the record, the claims file should be referred to the July 2008 VA examiner who rendered an opinion in this case (if available) to render a supplemental opinion or, if that examiner is not available, refer the Veteran for a new VA examination and opinion.  In that regard, the Board notes that the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In that regard, the Board notes that on the July 2008 VA examination, the examiner appears to have based the opinion on the fact that the Veteran did not have hearing loss in service, and, in addition, did not have access to the post-service audiological data, dated from 1987 through 1993.

In obtaining a supplemental opinion and/or VA examination, the Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Thus, he is competent to report that he was exposed to excessive noise while firing an M60 machine gun without ear protection, and that he had hearing loss and ringing in his ears since then.  With regard to tinnitus, he is competent to testify as to observable symptoms such as ringing in his ears, as tinnitus is the type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the resolution of issues which involve medical knowledge, such as the determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, supra.  As a lay person, the Veteran cannot provide a medical link between his reported in-service noise exposure and the later onset of sensorineural hearing loss or tinnitus.

Finally, the Board notes that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing loss disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any additional information regarding his Reserve unit assignment, including in August 1983.

2.  Contact the appropriate entity -- National Personnel Records Center, the service department, or other applicable organization -- and request written verification of the dates of all periods of Reserve service for the Veteran, including active duty, ACDUTRA, and INACDUTRA.  Also, request his complete service treatment records from all periods of Reserve service including ACDUTRA as well as INACDUTRA.  If no such records are available, ask for specific confirmation of that fact.  

3.  If additional military service is verified, to specifically include a period of ACDUTRA or INACDUTRA in August 1983, and/or additional service treatment records are obtained, the claims file should be forwarded to the audiologist (if available) who conducted the July 2008 VA examination for review of such records and submission of a supplemental opinion.  The examiner is requested to review the claims folder (including new records added) and provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current left ear hearing loss and/or tinnitus is causally related to the Veteran's reported exposure to noise from an M60 machine gun in August 1983.  

If that examiner is not available, the case should be forwarded to another suitably qualified examiner for a new examination of the Veteran to determine the presence and etiology of right ear hearing loss and tinnitus.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims folder must be made available to the medical examiner for review, and the examination report should indicate whether such review was performed.  The examiner should take a complete history of the Veteran's noise exposure prior to, during and subsequent to service, including any occupational and recreational noise exposure.  The examiner is requested to review the claims folder and provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current left ear hearing loss and/or tinnitus is causally related to the Veteran's reported exposure to noise from an M60 machine gun in August 1983.  

a.  The examiner should be advised that the Veteran is competent to report the incident in service wherein he was exposed to excessive noise from an M60 machine gun, as well as any ensuing symptoms he suffered.  The examiner should also be advised that the lack of any evidence showing the Veteran exhibited hearing loss in service is not fatal to his claim.  

b.  A complete rationale for any opinion(s) expressed should be provided.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, as well as an explanation for this conclusion.

4.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  He and his representative should also be given an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


